Citation Nr: 0942558	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left shoulder strain, currently rated as 20 percent 
disabling.  

2.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for an atrophic right kidney.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a 
bilateral salpingo-oophorectomy.

6.  Entitlement to an initial compensable rating for 
residuals of a tubal ligation.

7.  Entitlement to a compensable rating for residuals of a 
left bunionectomy.  

8.  Entitlement to a compensable rating for residuals of a 
right bunionectomy.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.P.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 
1995. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen a 
previously denied claim for service connection for an 
atrophic right kidney, denied entitlement to service 
connection for bilateral salpingo-oophorectomy, a thoracic 
spine disorder and hypertension, and denied entitlement to an 
increased rating for bilateral bunionectomies and a left 
shoulder disability.  Service connection was granted for 
residuals of a tubal ligation, and a noncompensable 
disability rating assigned.  Timely appeals were noted with 
regard to the assigned ratings and denials of service 
connection.  

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the service-connected left 
shoulder strain from 0 percent to 20 percent.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge on March 18, 2009.  A copy of the hearing 
transcript has been associated with the file.

During the March 2009 hearing, the Veteran indicated on the 
record that she wished to file a claim for service connection 
for a right shoulder disorder.  This matter is referred back 
to the agency of jurisdiction for appropriate disposition.

The issues of entitlement to service connection for 
hypertension, a thoracic spine disorder, and residuals of a 
bilateral salpingo-oophorectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the March 2009 hearing, it was indicated that the 
Veteran desired to withdraw her appeal for an increased 
rating for left shoulder strain.  

2.  A May 1996 rating decision denied service connection for 
a right atrophic kidney on the basis that the disorder was 
due to a congenital defect.

3.  The evidence received since the May 1996 decision does 
not raise a reasonable possibility of substantiating the 
claim.  

4.  The clinical evidence shows that residuals of a tubal 
ligation do not require continuous treatment.  

5.  Prior to June 18, 2008, residuals of right and left 
bunionectomies included superficial, stable and painless 
scars.  There is no evidence of limitation of motion as a 
result of the bunionectomies.

6.  Since June 18, 2008, residuals of bilateral 
bunionectomies have included moderate pes planus, 
characterized by pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to an 
increased rating for left shoulder strain have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  A May 1996 rating decision denying service connection for 
atrophic right kidney is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

3.  Evidence received since the May 1996 Board decision is 
not new and material, and the Veteran's service connection 
claim for atrophic right kidney is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for an initial compensable rating for tubal 
ligation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.116, Diagnostic Code 
7614 (2009). 

5.   Prior to June 18, 2008, the criteria for a compensable 
rating for service-connected right and left bunionectomies 
were not met.  38 U.S.C.A. §§ 1155, 5103- 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, Diagnostic Code 
5276 (2009). 

6.  Since June 18, 2008, resolving all doubt in the Veteran's 
favor, the criteria for a rating of 10 percent for moderate 
pes planus, as a residual of service-connected bilateral 
bunionectomies, have been met.  38 U.S.C.A. §§ 1155, 5103- 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
Diagnostic Code 5276 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in November 2004, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  Because service connection 
for scoliosis is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by 
the November 2004 letter.   

The U.S. Court of Appeals for Veterans Claims (Court), in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the Veteran 
that, to substantiate a claim, he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the November 2004 
correspondence in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to her increased rating claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
residuals of a tubal ligation.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with her claims for an increased rating for 
tubal ligation and residuals of bilateral bunionectomies.  

The Veteran has not been examined in conjunction with her 
application to reopen a previously denied claim of 
entitlement to service connection for right kidney atrophy; 
however, in a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  38 U.S.C.A. § 5103A(f) ; 38 C.F.R. § 
3.159(c)(4)(C)(iii).  Thus, VA does not have a duty to 
provide the Veteran a VA examination if the claim is not 
reopened.  

In sum, the Board is satisfied that the duties to notify and 
assist have been met.

Withdrawal of Claim

An appeal consists of a timely filed notice of disagreement, 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A.               § 
7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b).

The record reflects that the Veteran perfected an appeal of a 
March 2005 rating decision that denied entitlement to a 
compensable disability evaluation for left shoulder strain.  
A rating of 20 percent was granted by rating decision dated 
April 2008.  It was indicated at her March 2009 hearing that 
the Veteran wished to withdraw her appeal with respect to 
this claim.  The Board finds that this statement qualifies as 
a valid withdrawal of the issues.  See 38 C.F.R. § 20.204.  
Accordingly, the claim will be dismissed.

New and Material Evidence

Service connection for atrophic right kidney was initially 
denied by rating decision dated May 1996, on the grounds that 
the atrophic right kidney was a congenital defect.  The 
decision was not appealed and is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

The present application to reopen the claim of service 
connection for an atrophic right kidney was filed in 
September 2004.   The Veteran has offered evidence that she 
has frequent urinary tract infections, which she asserts are 
a direct consequence of her atrophic right kidney.  Post-
service kidney ultrasounds have shown a right kidney that is 
smaller than the left, with no evidence of kidney 
dysfunction.  The application to reopen was denied by rating 
decision dated March 2005, on the basis that no new and 
material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in May 1996, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The kidney ultrasounds and evidence concerning 
recurrent urinary tract infections are new, as they were not 
previously considered, but the evidence is not material to 
the claim, as it provides no competent evidence that the 
Veteran's kidney disorder is not a congenital defect, or that 
there is a superimposed kidney disorder that is related to 
service.  (Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9).  
Thus, the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of establishing the 
claim.  As no new and material evidence has been submitted 
since the last final denial of the Veteran's claim, the claim 
is not reopened.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

a.  Residuals of Right and Left Bunionectomies 

        1.  Prior to June 18, 2008

Service connection for residuals of right and left 
bunionectomies was granted by rating decision dated May 1996.  
Noncompensable ratings were assigned to each foot.  The 
Veteran filed the present claim for an increase in September 
2004, asserting that she has foot pain of such severity that 
she often cannot walk long distances, particularly after a 
period of sitting or lying down.  The claim for an increased 
rating was denied by rating decision dated March 2005.  

Throughout the appeals period, residuals of right and left 
bunionectomies have been rated under Diagnostic Code (DC) 
7805 for scars.  Under this DC, scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

On VA examination in November 2004, the Veteran gave a 
history of intermittent pain at the front of the foot.  She 
had pain upon rising in the morning, standing for any length 
of time, and walking for more than 10 minutes at a time.  On 
physical examination, there was "an almost miniscule ... scar 
across the top of each [large toe]...They are very hard to see.  
They are nondisfiguring, nonimpairing, nontender, 
nonkeloiding."  The right metacarpophalangeal joint could 
dorsiflex "easily" to 60 degrees, with plantar flexion to 
30 degrees bilaterally.  There was no tenderness, thickness 
or abnormality of the joint.  A loss of arch was noted, 
however, and with standing there was pressure into the middle 
of the foot which caused "significant" tenderness.  When 
the arch was restored and the foot squeezed, there was no 
pain.  The examiner found that the Veteran's pain was due to 
age and activity, and indicated that there was no residual 
dysfunction of the bunionectomies, finding instead that the 
Veteran's pain was due to metatarsalgia or Morton's neuroma.  

The Veteran received a second VA examination in November 
2007.  Her reports of pain in the foot while standing, 
walking, and at rest were noted.  On physical examination, 
there was no swelling, heat, redness, stiffness, 
fatigability, weakness, or lack of endurance.  The Veteran 
was able to stand for 15 to 30 minutes and walk a quarter of 
a mile.  There was no objective evidence of painful motion, 
swelling, tenderness, instability, weakness, abnormal weight 
bearing, hammertoes, or other foot deformity.  There were 
"moderate to severe" impairments in such activities of 
daily living as chores, shopping, exercise, sports, and 
recreation.  

For the period prior to June 18, 2008, the Board finds that 
the evidence more closely approximates the criteria for a 
noncompensable rating under DC 7805.  On VA examination in 
November 2004, the right metacarpophalangeal joint showed no 
evidence of limitation of motion, nor was there any other 
abnormality of the joint.  The examiner did find a loss of 
arch and significant tenderness upon standing; however, he 
attributed this to age and activity, and indicated that there 
was no residual dysfunction of the bunionectomies.  

Similar results were found on VA examination in November 
2007.  There was no limitation of motion of the joint and no 
objective evidence of painful motion, although the Veteran's 
subjective complaints of pain were noted.   Although there 
were "moderate to severe" impairments in certain activities 
of daily living, there is no evidence of limitation of motion 
that would justify an increased disability evaluation under 
DC 7805.  

There is also no evidence of scars with an area of over 6 
square inches that would justify an increased rating under 
DCs 7801 and 7802.  The examiner noted that the scars on the 
Veteran's feet were "miniscule" and almost impossible to 
see.  The record also contains no evidence of unstable or 
painful scars that would warrant an increased rating under 
DCs 7803 and 7804.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected residuals of right and left bunionectomies for the 
period prior to June 18, 2008.  Thus, the preponderance of 
the evidence is against the Veteran's increased rating claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


        2.  Residuals of Bilateral Bunionectomies Since June 18, 
2008

The Veteran received a VA podiatry consult on June 18, 2008.  
The podiatrist noted that the Veteran had "good" range of 
motion at the first metacarpophalangeal joint; however, he 
noted, "with less than 2 mm of shortening to the first ray, 
the lesser metatarsals have become symptomatic."  Physical 
examination showed a loss of transverse arch and decrease of 
the longitudinal arch upon weightbearing.  The loss of the 
transverse arch, according to the podiatrist, "is more than 
likely the result of excessive shortening of the first ray 
secondary to past bunionectomies of the right and left 
foot."

Diagnostic Code 5276 provides ratings for acquired flatfoot 
(pes planus).  Mild flatfoot with symptoms relieved by built-
up shoe or arch support is rated as noncompensably (0 
percent) disabling.  Moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
atendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

Resolving all doubt in the Veteran's favor, the Board finds 
that an increased rating for bilateral pes planus, as a 
residual of service connected bunionectomies, is warranted 
for the period since June 18, 2008, the date of the VA 
podiatry consult.  Upon review, the Veteran's symptomatology 
more closely approximates the criteria for a rating of 10 
percent for "moderate flatfoot," as there is pain on 
manipulation and use of the feet bilaterally.  There is no 
evidence of marked deformity, swelling, characteristic 
callosities, extreme tenderness of the plantar surfaces, 
marked inward displacement, or severe spasm of the tendo 
achillis which would warrant a rating in excess of 10 percent 
under DC 5276.  

The Board finds that no other potentially applicable DC 
affords the Veteran a higher evaluation for residuals of 
bilateral bunionectomies for the period since June 18, 2008.  
Neither pes cavus nor malunion of the tarsal or metatarsal 
bones are shown in the medical evidence; thus, Diagnostic 
Codes 5278 and 5283 are not for application.  38 C.F.R. § 
4.72.   Similarly, there is no evidence of a separate foot 
injury or actual loss of the foot that could be rated under 
Diagnostic Code 5284.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected residuals of bunionectomies 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
The Veteran is current unemployed; however, there is no 
indication that her service-connected residuals of bilateral 
bunionectomies are the cause of her unemployment.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

b. Increased Rating for Residuals of a Tubal Ligation

Service connection was granted for residuals of a tubal 
ligation by rating decision dated March 2005, and a 
noncompensable rating was assigned under DC 7614.  The 
Veteran perfected a timely appeal of that rating.

Service treatment records show that the Veteran underwent an 
elective tubal ligation while on active duty.  She has 
indicated that she chose to undergo the procedure in an 
effort to control episodes of pelvic pain.  

The General Rating Formula for Disease Injury or Adhesions of 
Female Reproductive Organs provides for a 10 percent 
evaluation for symptoms that require continuous treatment, 
and a 30 percent evaluation for symptoms not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 
7614.  There is no objective evidence that the Veteran's 
tubal ligation was ever symptomatic.  In the absence of 
symptoms requiring continuous treatment, an increased initial 
rating under DC 7614 cannot be granted.  There are no other 
Diagnostic Codes that are applicable to this claim.  

The Veteran reported that she had a 5-inch scar after the 
procedure; however, an increased rating for the surgical scar 
cannot be granted, as subsequent bilateral salpingo-
oophorectomy altered the nature and appearance of the scar.  
Moreover, the scar has not been shown to be symptomatic.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected residuals of a tubal ligation 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher evaluations for service connected 
residuals of a tubal ligation at any point during the appeals 
period.  Thus, the preponderance of the evidence is against 
the Veteran's increased rating claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for a left shoulder strain is dismissed.

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for atrophic right kidney is denied.  

Prior to June 18, 2008, entitlement to a compensable rating 
for residuals of right and left bunionectomies is denied.

For the period since June 18, 2008, entitlement to a rating 
of 10 percent, but no higher, for residuals of bilateral 
bunionectomies, is allowed, subject to the regulations 
governing the award of monetary benefits.

Entitlement to an increased initial evaluation for residuals 
of a tubal ligation is denied.


REMAND

The Veteran has a current diagnosis of hypertension.  Current 
VA regulations define "hypertension" as a diastolic blood 
pressure predominantly 90mm. or greater, or systolic blood 
pressure predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  

Hypertension was not specifically diagnosed in service, and 
the Veteran's discharge examination shows a blood pressure 
reading of 128/72, well within normal limits.   However, 
review of the Veteran's service treatment records shows that 
some blood pressure readings fall under the definition of 
hypertension for VA compensation purposes.  Specifically, in 
February 1994, the Veteran's blood pressure was 160/110.  
Additionally, diastolic blood pressure readings of 90mm. and 
higher were found in August 1993, November 1994, May 1995, 
and June 1995.  As there is evidence of current disability, 
as well as evidence in service of diastolic blood pressure 
readings 90 mm and greater, upon remand, the Veteran should 
be scheduled for a VA examination to determine the etiology 
of her hypertension.

The Veteran has also claimed service connection for a 
thoracic spine disorder, which she has attributed to her 
service.  Specifically, she has pointed to a 1976 motor 
vehicle accident and a later finding of scoliosis as evidence 
that a thoracic spine disorder is directly related to 
service.   

Review of the service treatment records show that the Veteran 
was involved in a motor vehicle accident in 1976; however, 
there was no immediate complaint of back pain.  In January 
1993, during an X-ray of the Veteran's abdomen, a "mild 
thoracolumbar scoliosis" was indicated.  Scoliosis was also 
identified on an X-ray dated February 1995, as were 
"abnormal densities at T4-5."  The post-service evidence 
includes a finding of scoliosis on in an X-ray study dated 
July 2004.  As there is a suggestion of current thoracic 
spine pathology, as well as abnormal spinal findings in 
service, upon remand, the Veteran should be scheduled for a 
VA examination to determine the nature and etiology of any 
current thoracic spine disorder.

The Veteran underwent a bilateral salpingo-oophorectomy in 
1999.  She has asserted that the procedure was the only 
available solution to episodes of pelvic pain and heavy, 
irregular bleeding.  Review of the service treatment records 
shows many complaints of pelvic pain and diagnoses of pelvic 
inflammatory disease, endometriosis, and poly-cystic ovarian 
disease.  The Veteran should be scheduled for a VA 
examination to determine whether her bilateral salpingo-
oophorectomy was the result of her in-service gynecological 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether her 
hypertension had its onset either in 
service or during the one-year presumptive 
period after service. The examiner should 
review the claims folder, including the 
1994 and 1995 service treatment records 
showing diastolic blood pressure readings 
of 90mm and greater.  After reviewing the 
claims file, the VA examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hypertension had its clinical onset in 
service, was manifested to a compensable 
degree within one year of her separation 
from active duty, or is otherwise related 
to active duty.  A complete rationale 
should be provided for all opinions 
expressed.

2.  Schedule an orthopedic examination of 
the Veteran to determine the nature and 
etiology of any thoracic spine disorder.  
The examiner should review the claims 
folder prior to the examination and should 
indicate on the examination report that he 
or she has reviewed the claims folder.  A 
copy of this remand should also be 
provided to the examiner. 

For any thoracic spine disorder found, the 
examiner should opine whether there is a 
50 percent probability or greater that it 
is related to the Veteran's service.  The 
rationale for any opinion should be 
explained in detail.  The examiner is 
asked to reconcile his or her opinion with 
the in-service findings of scoliosis and 
"abnormal densities at T4-5."  If 
scoliosis is found, the examiner is asked 
to comment on whether or not it is a 
congenital abnormality.  

3.  Schedule the Veteran for a VA 
examination to determine whether her 
bilateral salpingo-oophorectomy was the 
result of a natural progression of her in-
service episodes of pelvic pain and 
diagnoses of endometriosis, pelvic 
inflammatory disease, and poly-cystic 
ovarian syndrome.  The examiner should 
review the claims folder, including 
service treatment records relevant to 
gynecological treatment, that are marked 
with yellow notes in the folder containing 
the service treatment records.  After 
reviewing the claims file, the VA examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disability resulting in the need for a 
bilateral salpingo-oophorectomy had its 
clinical onset in service or is otherwise 
related to active duty.  A complete 
rationale should be provided for all 
opinions expressed.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


